            Case 1:20-cr-00217-GHW Document 17 Filed 06/01/20 Page 1 of 3
                                            U.S. Department of Justice
   [Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building   USDC SDNY
MEMORANDUM ENDORSED
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007       DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                       June 1, 2020                   DOC #:
                                                                                      DATE FILED: 6/1/20
   VIA ECF

   The Honorable Gregory H. Woods
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

          Re:      United States v. Acevedo Molina and Ramirez Laurens, 20 Cr. 217 (GHW)

   Dear Judge Woods:

           The Government writes in response to the Court’s Order dated May 28, 2020. As set forth
   more fully below, the Government respectfully requests an approximately 45-day adjournment of
   the June 2, 2020, conference with respect to Defendant Acevedo Molina. The Government
   respectfully requests that the Court hold a telephone conference on June 2, 2020, with respect to
   Defendant Ramirez Laurens. Defense counsel for the defendants consent to these requests.

           The Government has produced substantial discovery to the defendants 1, and the parties
   have begun discussions concerning possible dispositions. An adjournment would allow the
   defendants, who were indicted on March 17, 2020, additional time to review discovery and for the
   parties to continue those discussions. The additional time would be particularly useful because of
   challenges accomplishing such review and engaging in such discussions during the COVID-19
   pandemic.

           Given the circumstances, the Government and Defendant Acevedo Molina would
   respectfully suggest that the Court wait until the adjourned conference date to set a motion
   schedule and trial date. However, if the Court is inclined to set such a schedule now, the
   Government and Defendant Acevedo Molina respectfully suggest the following:

          •     August 28, 2020: Deadline for any defense motions 2


   1
     Among other materials, the Government has produced a significant number of bank and business
   records. The Government has also produced all search warrants (and related applications) obtained
   during the course of the investigation. The Government is in the process of reviewing and
   producing electronic evidence seized on the date of the defendants’ arrests or thereafter.
   2
     Defense counsel for the defendants have advised that they may make motions to suppress
   statements made at or around the time of the defendants’ arrests.
           Case 1:20-cr-00217-GHW Document 17 Filed 06/01/20 Page 2 of 3
                                                                                             Page 2


       •    September 11, 2020: Deadline for Government response

       •    September 18, 2020: Deadline for defense reply to Government response

       •    January 11, 2020: Trial date 3

         If the Court grants the adjournment request as to Defendant Acevedo Molina, the
Government further respectfully requests that the Court exclude the time between June 2, 2020,
and the new conference date, pursuant to the Speedy Trial Act. The ends of justice served by
granting such an exclusion outweigh the best interest of the public and the defendants in a speedy
trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). An exclusion is warranted in order to afford the
defendants additional time to review discovery and the parties time to continue discussions
concerning potential resolutions of this case, additional time that is particularly warranted in light
of the national emergency provoked by COVID-19. Counsel for Defendant Acevedo Molina
consents to this request.

         The Government and defense counsel for Defendant Ramirez Laurens have conferred, and
defense counsel for Defendant Ramirez Laurens has expressed his agreement with the above
proposal of a conference in approximately 45 days as well as the proposed motion schedule and
trial date. However, defense counsel for Defendant Ramirez Laurens has advised the Government
of recent difficulties engaging in regular and meaningful communication with his client, who is
currently released on bail. Accordingly, the Government requests that the Court hold a telephone
conference on June 2, 2020, solely with the Government and Defendant Ramirez Laurens. Defense
counsel for Ramirez Laurens consents to this request, and defense counsel for Defendant Acevedo
Molina has no objection to this request.

      Defendant Acevedo Molina, who is currently detained at MCC, has not yet been arraigned. 4
The Government and defense counsel for Defendant Acevedo Molina are available at the Court’s
convenience for the arraignment. Alternatively, if the Court continues to prefer that Magistrate’s




3
 The undersigned Assistant United States Attorney has trials scheduled before Judge Victor
Marrero on October 19, 2020, and Chief Judge Colleen McMahon on November 9, 2020.
4
 Defendant Ramirez Laurens was arraigned via telephone before Magistrate Judge Stewart D.
Aaron on April 3, 2020.
           Case 1:20-cr-00217-GHW Document 17 Filed 06/01/20 Page 3 of 3
                                                                                                                       Page 3


Court handle the arraignment, the Government and defense counsel for Defendant Acevedo
Molina will attempt to schedule the arraignment with Magistrate’s Court.

                                                          Respectfully submitted,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney

                                                     By: _____________________________
                                                        Timothy Capozzi
                                                        Assistant United States Attorney
                                                        (212) 637-2404

cc:     Mark Gombiner, Esq., Federal Defenders of New York (by ECF)
        Rene Sotorrio, Esq., Law Offices of Rene Sotorrio, P.A. (by ECF)

 Application granted. The Court conference with Mr. Acevedo Molina will be adjourned to a date to be determined
 by the Court. That date will be established by separate order. The Court will hold a conference by Skype
 videoconference with Defendant Ramirez Laurens on June 2, 2020 at the time currently scheduled. The Court will
 issue a separate order with dial-in information for that conference. Counsel for Mr. Ramirez Laurens is directed to
 confer with him in advance of the conference regarding his willingness to participate in the conference by remote
 means.

 As for the arraignment of Mr. Acevedo Molina, in its March 27, 2020 order the Court wrote the following: "The
 Court expects that the defendants will be arraigned promptly. Arraignments are being conducted at the Courthouse
 in Foley Square notwithstanding the COVID-19 emergency, and the parties are reminded of the provisions of Rule
 10, which permit arraignment without the presence of the defendant or remotely under certain circumstances. The
 parties are directed to write the Court no later than April 2, 2020 regarding their arrangements to arraign the
 defendants." Dkt. No. 8. In light of that order, it is very unclear how counsel could write passively that the
 Government and defense counsel are "available at the Court's convenience" to arrange for his arraignment. The
 Court did and does "continue[] to prefer" that the parties arrange for him to be arraigned before the magistrate
 judge, as this letter states. The Court expected that it would happen promptly, and that the parties would have
 updated the Court regarding its status as ordered, rather than requiring the Court to make a follow-up inquiry
 months after the fact. The Court orders that the defendant be arraigned promptly and no later than June 5, 2020.
 The arraignment is referred to the magistrate court.
 SO ORDERED
 June 1, 2020
